Order entered April 1, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00149-CV

                    CONN APPLIANCES, INC., Appellant

                                       V.

                          KENNY JONES, Appellee

               On Appeal from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01490-A

                                   ORDER

      Before the Court is appellee’s March 30, 2020 first motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than May 6, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE